Conviction is for murder, punishment six years in the penitentiary. No bills of exception are brought forward; neither are there found any objections to the court's instructions.
Appellant and his wife had separated. He attributed this to deceased's attention to the wife, or at least held deceased responsible for the failure to effect a reconciliation. Appellant claimed to have acted in self-defense in the killing. Unfortunately for appellant eye witnesses gave an entirely different account of the trouble. The jury settled the question against appellant. The case calls for no recital of the facts.
The judgment is affirmed.